         Case 6:19-cv-06517-FPG Document 55 Filed 06/16/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________
 MONTGOMERY BLAIR SIBLEY,

                               Plaintiff,
 v.                                                                 Case # 19-CV-6517-FPG
                                                                   DECISION AND ORDER
 CHAUNCEY J. WATCHES, solely in his official
 capacity as a New York Consolidated Laws, Penal Law
 265.00(10) Licensing Officer; ANDREW MARK CUOMO,
 solely in his official capacity as the Chief Administrative
 Officer of the State of New York; JAMES L. ALLARD,
 solely in his official capacity as Sheriff of Steuben County,
 New York; BROOKS BAKER, solely in his official capacity
 as District Attorney of Steuben County; KEITH M.
 CORLETT, solely in his official capacity as Superintendent
 of the New York State Police; and JANET DIFIORE, solely
 in her official capacity as Chief Judge of the Court of Appeals
 of the State of New York,
                                 Defendants.
___________________________________
                                       INTRODUCTION

       On May 18, 2020, this Court issued an omnibus Decision and Order which dismissed

several of Plaintiff’s claims with prejudice and dismissed others without prejudice. ECF No. 51

at 28. The Court permitted Plaintiff to file a second amended complaint. Id. at 29.

       On June 15, 2020, Plaintiff filed a Second Amended Complaint. ECF No. 54. As discussed

below, the Second Amended Complaint does not comply with the Court’s May 18, 2020 Order.

Accordingly, the Second Amended Complaint is DISMISSED, but Plaintiff may file a Third

Amended Complaint.

                                            DISCUSSION

       Plaintiff’s Second Amended Complaint is deficient for several reasons.

       First, it reasserts all of the claims from the Amended Complaint—even those that were

dismissed with prejudice—instead of only the claims that were dismissed without prejudice.


                                                1
         Case 6:19-cv-06517-FPG Document 55 Filed 06/16/20 Page 2 of 4




       Second, it persists in suing Defendant Allard, even though the Court’s Order dismissed him

from this case completely and with prejudice. ECF No. 51 at 28.

       Third, it adds new claims and new defendants based on facts separate from and arising after

the facts alleged in Plaintiff’s original Complaint and his Amended Complaint.

       Fourth, it violates the Court’s directive in footnote 7 of its May 18, 2020 Order that Plaintiff

identify each defendant sued within each cause of action. Id.

       The Court finds dismissal of Plaintiff’s Second Amended Complaint is appropriate.

“District courts in this Circuit have routinely dismissed claims in amended complaints where the

court granted leave to amend for a limited purpose and the plaintiff filed an amended complaint

exceeding the scope of the permission granted.” Palm Beach Strategic Income, LP v. Salzman,

457 F. App’x 40, 43 (2d Cir. 2012) (summary order).

       Here, the Court dismissed several of Plaintiff’s claims with prejudice. This means that

“Plaintiff cannot continue to submit requests to reassert claims that have been dismissed and to

rejoin defendants who have been dismissed with prejudice.” Netti v. New York, No. 5:17-CV-976

(GTS/ATB), 2018 U.S. Dist. LEXIS 203117, at *4 (N.D.N.Y. Nov. 30, 2018); see also Netti v.

New York, No. 5:17-CV-976 (GTS/ATB), 2018 U.S. Dist. LEXIS 179775, at *8 n.5 (N.D.N.Y.

Oct. 19, 2018) (“The term ‘with prejudice,’ indicates that plaintiff may not amend her complaint

in this case with respect to this or any other defendant or claim that has been dismissed ‘with

prejudice.’”); Gupte v. Watertown Bd. of Educ., No. 3:17-CV-283 (JCH), 2018 U.S. Dist. LEXIS

144220, at *8 (D. Conn. Aug. 24, 2018) (granting motion to dismiss and holding that plaintiff

“may not replead his claims . . . because the court has dismissed those claims with prejudice in a

prior Ruling.”).




                                                  2
          Case 6:19-cv-06517-FPG Document 55 Filed 06/16/20 Page 3 of 4




       Additionally, although the Court’s May 18, 2020 Order did not explicitly prohibit Plaintiff

from filing new claims, it also did not explicitly allow it. “Additional allegations can only be

added ‘with the opposing party’s written consent, or the court’s leave.’” McCray v. Caparco, 761

F. App’x 27, 30 (2d Cir. 2019) (summary order) (quoting Fed. R. Civ. P. 15(a)(2)). In McCray,

the district court permitted the plaintiff to amend his complaint so that he could replead his claims

in compliance with Federal Rule of Civil Procedure 8. Id. When the Plaintiff added new claims

that involved events occurring after the events that were the subject of the original complaint and

defendants linked to those later-occurring events, the district court sua sponte dismissed the new

claims. Id. The Second Circuit affirmed. Id.

       Here, the Court’s May 18, 2020 Order was issued in connection with Defendants’ motions

to dismiss Plaintiff’s existing claims. The Court dismissed some claims with prejudice, dismissed

others without prejudice, and permitted Plaintiff to file an amended complaint. At no time did

Plaintiff seek leave, or did this Court grant leave, for Plaintiff to add new claims involving new

facts and new defendants. Accordingly, dismissal of Plaintiff’s new claims is warranted. See

Blanchard v. Shield, No. 17-CV-6893 (PKC) (JO), 2019 U.S. Dist. LEXIS 86587, at *3 n.1

(E.D.N.Y. May 22, 2019) (“[T]he Court has inherent authority to dismiss an amended complaint

to the extent that it exceeds the scope of the permission to amend or fails to address deficiencies

previously identified in the original complaint.”); Mitchell v. Cuomo, No. 9:17-CV-0892

(TJM/DJS), 2019 U.S. Dist. LEXIS 52666, at *6 (N.D.N.Y. Mar. 28, 2019) (collecting cases

denying leave to amend where the plaintiffs sought to add new claims that were unrelated to the

allegations in the operative pleading); Webster v. Himmelbach, 271 F. Supp. 3d 458, 472-73

(W.D.N.Y. 2017) (denying amendment where plaintiff did not “seek to bolster, amplify, or clarify

the two claims alleged in his amended complaint” but rather sought “to raise an entirely new



                                                 3
          Case 6:19-cv-06517-FPG Document 55 Filed 06/16/20 Page 4 of 4




constitutional claim”); Girard v. Hickey, No. 9:15-CV-0187, 2016 U.S. Dist. LEXIS 27541, 2016

WL 915253, at *5 (N.D.N.Y. Mar. 4, 2016) (“Courts regularly deny motions to amend where the

moving party seeks to add claims involving collateral matters, based on different factual

allegations and distinct legal theories, from the claims already at issue in a case.”).

       Accordingly, Plaintiff’s Second Amended Complaint does not comply with this Court’s

May 18, 2020 Order and consequently is dismissed.

                                          CONCLUSION

       For the reasons set forth above, Plaintiff’s Second Amended Complaint (ECF No. 54) is

DISMISSED. However, Plaintiff may file a Third Amended Complaint that complies with the

Court’s May 18, 2020 Order by June 23, 2020. The Court clarifies that Plaintiff may only replead

the claims from his Amended Complaint that the Court dismissed without prejudice: (1) Plaintiff’s

first and second claims as to cane swords only, and as to Defendants Baker, Cuomo, and Corlett

only; and (2) Plaintiff’s third claim as to Defendants Watches, Baker, Cuomo, and Corlett only.

Plaintiff may not reassert any claims that have been dismissed with prejudice, nor may he assert

any new claims or add new defendants. Further, Plaintiff must specify within each claim which

defendants are being sued. Failure to comply with this order may result in the dismissal of this

action or other sanctions. The Clerk of Court is directed to terminate Janet DiFiore as a defendant.

James Allard shall remain terminated as a defendant.

       IT IS SO ORDERED.

Dated: June 16, 2020
       Rochester, New York

                                               ______________________________________
                                               HON. FRANK P. GERACI, JR.
                                               Chief Judge
                                               United States District Court



                                                  4
